United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 29, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10654
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SCOTT LEE BRUNSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:03-CR-254-1-A
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Scott Lee Brunson pleaded guilty to one charge of possession

of a machine gun and was sentenced to serve 71 months in prison

and a three-year term of supervised release.   Brunson now appeals

his conviction and sentence.   Brunson argues that the statute of

conviction, 18 U.S.C. § 922(o), is unconstitutional.     This

argument is foreclosed by our precedent.    See United States v.

Knutson, 113 F.3d 27, 28 (5th Cir. 1997).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10654
                                  -2-

     Brunson contends that the district court erred when it found

that his offense involved three or more firearms and adjusted his

base offense level pursuant to U.S.S.G. § 2K2.1(b)(1).    Brunson

further contends that the district court erred in determining

that he was a leader or organizer of the offense and adjusting

his base offense level pursuant to U.S.S.G. § 3B1.1(c).   Brunson

has not shown that the disputed adjustments involve either a

misinterpretation of the Sentencing Guidelines or a clearly

erroneous finding of fact.    See United States v. Villegas,

__ F.3d __, No. 03-21220, 2005 WL 62793 at *2-*5 (5th Cir.

Mar. 17, 2005); United States v. Lowder, 148 F.3d 548, 552

(5th Cir. 1998).

     Finally, Brunson argues that his sentence is invalid under

United States v. Booker, 125 S. Ct. 738 (2005).    Brunson has not

shown that he is entitled to relief on this claim, as he has not

established that “the sentencing judge--sentencing under an

advisory scheme rather then a mandatory one--would have reached

a significantly different result.”    See United States v. Mares,

___ F.3d ___, No. 03-21035, 2005 WL 503715 at *9 (5th Cir Mar. 4,

2005).

     Brunson has not shown error in the judgment of the district

court.   Accordingly, that judgment is AFFIRMED.